DETAILED ACTION

Amendment
1.	Receipt is acknowledged of the amendment filed on June 7, 2022.  Currently claims 1-3, 5-8, 12, 34, and 35 remain in the examination.

Claim Objections
2.	Claims 5-7, 12, and 34 and 35 are objected to because of the following informalities:  
	Regarding claim 5, 6, and 12, the claims depend on claim 4, which is canceled.  Although these claims are objected, the claim dependency must be corrected.  If these inadvertent errors are not corrected, the claims would be rejected under 35 USC 112. 
	Regarding claim 7, it is suggested that claim 7 should be canceled, since the claimed limitation is already disclosed in claim 1.  
	Regarding claims 34 and 35, the limitations recited in these claims are already disclosed in claims and 5.  It is recommended that claims 34 and 35 should be canceled.  
Appropriate correction is required.

Allowable Subject Matter
3.	Claims 1-3 and 8 are allowed.  
4.	The following is a statement of reasons for the indication of allowable subject matter:  The claims are directed at an optical article that is deformable in either shrinkage or expansion. The article is comprised of a data rich plurality of retroreflective elements that are configured in a spatially defined arraignment and the retroreflective elements having at least two different retroreflective properties, and the information contained in the retroreflective elements is machine readable.  Such an article is neither disclosed nor suggested by the cited references.  

5.	This application is in condition for allowance except for the following formal matters raised in paragraph 2 above.  
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
August 7, 2022